Appeals having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Joan M. Kenny, J.), entered on or about June 18, 2012, and from orders, same court (Jane S. Solomon, J.), entered on or about November 15, 2011 and November 16, 2011, and said appeals having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated May 1, 2013, it is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur—Gonzalez, EJ., Friedman, Moskowitz and Feinman, JJ.